DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election of Group I, claims 1-12 and 16 was made without traverse in response dated 03/01/2021 to the written restriction requirement. Claims 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Allowable Subject Matter
Claims 3-4, 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is objected due to its dependency on objected claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017026970 (Panteleev et al., hereinafter Panteleev).

receiving first measurement information corresponding to measurement information obtained by measuring received power of the sidelink signal from a remote UE transmitting and receiving the sidelink signal (Figs. 4-5 and page 7, columns 30-  “The Remote UE 106 transmits reference signals on the sidelink interface to the first and second relay UEs 104a, 104b…The Remote UE 106 and first and second relay UEs 104a, 104b processes the received reference signals to determine one or more sidelink quality indicators…”; and page 9, lines 27-31, the quality indicators being, “ (RSRP)… (RSRQ)… (RSSI) measurements…”);
comparing the first measurement information with second measurement information corresponding to information on the received power of the sidelink signal measured by the relay UE (Figs. 4-5; page 7, lines 7-10) and determining measurement information to report to a base station among the first and second measurement information (Figs 4-5; page 7, lines 7-10, “The determined sidelink quality indicators are then transmitted, along with similar measurements on the cellular signal received from the eNB 102 to eNB 102 by first and second Relay UEs 104a, 104b and Remote UE 106…”).
Panteleev does not specifically disclose receiving power control information from the base station, where the power control information is configured based on the determined measurement information, and determining a power value for controlling sidelink power of the remote UE based on the received power control information.
However, Panteleev’s additional embodiment discloses where “the D2D power control may be modified for the optimized relay operation. In some embodiments, the Rel.12 sidelink power control mechanism may be reused where transmission power may be determined using dedicated SL power control (PC) parameters and UE to eNB pathloss value…” (page 14, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Panteleev’s additional embodiments related to enhanced sidelink power 
Regarding claim 2, Panteleev disclsoses all the limitations of claim 1. Panteleev further disclsoses where the power control information includes information on at least one of a range of transmission power of the sidelink signal or a configuration parameter for the transmission power (page 14, lines 3-5, “power control (PC) parameters” selected from the choices provided by Applicant).
Regarding claim 5, Panteleev disclsoses all the limitations of claim 1. Panteleev further disclsoses where the first and second measurement information includes a measurement value based on at least one of the following measurement methods: sidelink discovery reference signal received power (SD-RSRP), physical sidelink shared channel reference signal received power (PSSCH RSRP), a sidelink-received signal strength indicator (S-RSSI), physical sidelink control channel reference signal received power (PSCCH RSRP), and a physical sidelink control channel received signal strength indicator (PSCCH RSSI) (page 10, lines 20-29, “the remote UE 106 may report sidelink CQI (SL-CQI) of the activated sidelink path while it may also report SL-RSRP/SL-RSRQ/SL-RSSI for relay UEs in the relay candidate set… “and page 12, lines 14-15, “Figure 5a…the relay UE 104 may receive control information 604 for SL data reception from the SCI while monitoring PSCCH channel…” i.e. the grant for sidelink transmission is transmitted by the eNB 102 via the remote UE 106).
Regarding claim 10, Panteleev disclsoses all the limitations of claim 1. Panteleev further disclsoses receiving the sidelink signal transmitted by the remote UE with transmission power based on the determined power value (Fig. 7C; page 14, line 23 and page 15, line 11), where the sidelink signal includes acknowledgement/negative-acknowledgement (ACK/NACK) for a downlink signal received from the base station (Fig. 7C; page 14, line 23 and page 15, line 11, “wherein: a sidelink feedback is performed by a DL HARQ report; and as shown in figure 7c, a relay UE (104) transmits NACK to a remote UE (106) via path 704”).
Regarding claim 11, Panteleev disclsoses all the limitations of claim 10. Panteleev further disclsoses comprising determining a relay resource for transmitting the ACK/NACK by considering information a resource scheduled to the remote UE for the downlink signal and transmitting the ACK/NACK to the base station on the determined relay resource, instead of the remote UE (Fig. 7c; page 
 Regarding claim 12, Panteleev disclsoses all the limitations of claim 1. Panteleev further disclsoses where the remote UE skips transmitting an uplink signal to the base station (Figs. 7c and 7d;  page 15, lines 22-29, “as shown in figure 7c, HARQ ACK/NACK transmission is achieved by two steps as follows, 1) transmitted from a remote UE (106) to a relay UE (104) via path 706, and 2) forwarded by the relay UE (104) to a base station (102) and transmitted via path 710; and as shown in figure 7d, HARQ ACK/NACK is transmitted only to the relay UE (104) via path 706 only”).
Regarding claim 16, Panteleev discloses a relay user equipment (UE) (Fig. 5a and 7c-7d, D2D link between “relay UE 104”  for controlling power of a sidelink signal  (page 14, lines 1-8 and Fig. 5a and 7c-7d, D2D link between “relay UE 104” and “remote UE 106”) in a wireless communication system (page 14, lines 1-8), the relay UE comprising:
a transceiver (Fig. 2, “relay UE 104” comprising “receiver module 134 and “transmitter module 138” that correspond to transceiver); and
a processor (Fig. 2, “processor module 132”) configured to control the transceiver to receive first measurement information corresponding to measurement information obtained by measuring received power of the sidelink signal from a remote UE (Fig. 5, “remote UE 106”) transmitting and receiving the sidelink signal (Figs. 4-5 and page 7, columns 30-  “The Remote UE 106 transmits reference signals on the sidelink interface to the first and second relay UEs 104a, 104b…The Remote UE 106 and first and second relay UEs 104a, 104b processes the received reference signals to determine one or more sidelink quality indicators…”; and page 9, lines 27-31, the quality indicators being, “ (RSRP)… (RSRQ)… (RSSI) measurements…”),
where the processor is configured to compare the first measurement information with second measurement information corresponding to information on the received power of the sidelink signal measured by the relay UE (Figs. 4-5; page 7, lines 7-10), determine measurement information to report to 
Panteleev does not specifically disclose receive power control information from the base station, where the power control information is configured based on the determined measurement information, and determine a power value for controlling sidelink power of the remote UE based on the received power control information.
However, Panteleev additional embodiment discloses where “the D2D power control may be modified for the optimized relay operation. In some embodiments, the Rel.12 sidelink power control mechanism may be reused where transmission power may be determined using dedicated SL power control (PC) parameters and UE to eNB pathloss value…” (Page 14, lines 1-6,).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Panteleev’s additional embodiments related to enhanced sidelink power control because one of ordinary skill in the art would have recognized that by enhancing the sidelink power control, the rely operation is optimized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
03/11/2021

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649